Citation Nr: 0920559	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  97-34 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1965 to May 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland.  In February 2007, the Board remanded 
the Veteran's claim to the agency of original jurisdiction 
(AOJ) for additional development.

The most recent supplemental statement of the case was issued 
by the Appeals Management Center (AMC) in October 2008.  
Thereafter, on several instances, the Board received 
additional evidence that had been received and forwarded by 
the AMC and various ROs.  The Board considers the additional 
evidence as timely filed.  In March 2009, the Veteran's 
representative waived review of the newly submitted evidence 
by the AOJ.  See 38 C.F.R. § 20.1304(c) (2008).  Thus, the 
Board will consider such evidence in the adjudication of this 
appeal.


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or 
engage in combat with the enemy during active military 
service.

2.  The Veteran did not recover dead bodies in the Chesapeake 
Bay while serving in the Coast Guard.

3.  The Veteran was not sexually or personally assaulted 
during active military service.

4.  The Veteran does not have PTSD that is attributable to 
his active military service.


CONCLUSION OF LAW

The Veteran does not have PTSD that is the result of disease 
or injury incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000, during the pendency of this 
appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2008).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  In addition, they define the obligation of VA 
with respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Veteran's claim was filed prior to the enactment of the 
VCAA.  Additionally, the RO initially adjudicated the claim 
prior to the enactment of the VCAA.  Although pre-
adjudicatory VCAA notice was not possible, the United States 
Court of Appeals for Veterans Claims (Court) has held that, 
in cases such as this one, the Veteran has the right to 
subsequent content-complying notice.  See Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008, while the case was in remand status.  
See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008.  The amendments, among other 
things, removed the notice provision requiring VA to request 
the veteran to provide any evidence in the veteran's 
possession that pertains to the claim.  See 38 C.F.R. 
§ 3.159(b)(1).)

The Board finds that all notification action needed to make a 
decision as to the claim on appeal has been accomplished.  
Through August 2001, December 2004, April 2005, and March 
2007 notice letters, the Veteran and his representative were 
notified of the information and evidence needed to 
substantiate the Veteran's claim of service connection.  In 
November 2002, the Veteran was asked to identify the 
stressors that he believes resulted in PTSD and provide 
details of the incidents.  Pursuant to the Board's February 
2007 remand, the March 2007 letter included information with 
respect to PTSD secondary to personal assaults.  The Veteran 
has exhibited actual knowledge of what the evidence needs to 
show in order to substantiate his claim.  He submitted 
numerous statements wherein he has attempted to show that he 
experienced a stressful event during military service and 
that he currently has PTSD.  By way of the March 2007 notice 
letter, the Veteran was provided with the general criteria 
for assigning disability ratings and effective dates.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also finds that the December 2004, April 2005, and 
March 2007 notice letters satisfy the statutory and 
regulatory requirement that VA notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In 
those letters, the Veteran was notified that VA was 
responsible for obtaining relevant records from any Federal 
agency and that VA would make reasonable efforts to obtain 
relevant records not held by a Federal agency, such as from a 
state, private treatment provider, or an employer.  
Additionally, the notice letters asked the Veteran to submit 
medical evidence, opinions, statements, and treatment records 
regarding his claimed disability.

Although adequate VCAA notice was not provided until after 
the RO initially adjudicated the Veteran's claim, the claim 
was properly re-adjudicated in October 2008, which followed 
the March 2007 notice letter.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376-77 (2006).  Consequently, further 
remand of the service connection issue for additional 
notification of how to substantiate the claim is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment and 
personnel records have been obtained and associated with the 
claims file.  Treatment records have also been obtained from 
the VA Medical Center (VAMC) in Baltimore, Maryland.  The RO 
requested and obtained records from the Social Security 
Administration (SSA).  Additionally, as described in detail 
in the next section, efforts were made to obtain information 
and evidence to corroborate the Veteran's alleged in-service 
stressors.  The Veteran was provided several VA examinations 
in connection with his claim, the reports of which are of 
record.  Furthermore, the Veteran was afforded a hearing 
before the RO in September 1998, the transcript of which is 
also of record.  Thus, VA has properly assisted the Veteran 
in obtaining any relevant evidence.

II. Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2008).  Establishing service 
connection for PTSD specifically requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  Section 
4.125(a) requires the diagnosis to conform to the fourth 
edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV).

To substantiate a claim of service connection for PTSD, there 
must be credible supporting evidence that a claimed in- 
service stressor actually occurred.  However, if the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  This is so in the absence 
of clear and convincing evidence to the contrary and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service. 38 C.F.R. § 3.304(f)(1).

The regulations provide that if a PTSD claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to:  a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  38 C.F.R. § 3.304(f)(3).

Additionally, VA will not deny a PTSD claim that is based on 
in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavioral changes may 
constitute credible supporting evidence of the stressor in 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.  
The provisions pertaining to PTSD claims based on personal 
assault were added to the regulations during the pendency of 
the Veteran's claim.  See 67 Fed. Reg. 10330-32 (Mar. 7, 
2002).

The Veteran originally filed a claim of service connection 
for PTSD when he submitted an application for benefits in 
October 1991.  At that time, the Veteran related his claimed 
disability to his active military service but he did not 
identify a specific in-service stressor.  Medical records 
from that period reflect that the Veteran had symptoms of 
depression and anxiety.  A psychological evaluation by 
H.A.G., Ph.D., dated in June 1990, indicated that anxiety and 
depression were to be ruled out.  In October 1991, the 
Veteran was treated for alcohol abuse.

The claims file includes medical records from the University 
of Maryland Medical Center in Baltimore, Maryland.  A May 
1997 treatment record contains the first documented diagnosis 
of PTSD.  At that time, the Veteran reported to a Dr. C.R. 
that he had experienced traumatic combat in Vietnam.  Dr. 
C.R. provided a diagnosis of PTSD and noted that the Veteran 
had an extensive history of combat trauma with numerous forms 
of intrusive recollection.  In July 1997, the Veteran 
submitted a statement in support of his claim wherein he 
indicated that his claimed stressor pertained to service on a 
50-foot gunboat on the river with occurrences of killing and 
deaths.

A review of the Veteran's service treatment records and 
personnel records reveals that the Veteran did not serve in 
the Republic of Vietnam or engage in combat with the enemy.  
The Veteran served in the United States Coast Guard during 
the Vietnam Era.  Although the Coast Guard had some 
involvement in the area of Vietnam, the Veteran's service 
records reflect stateside service, as he was primarily 
stationed in Baltimore.  The Veteran's military occupational 
specialty was a fireman apprentice.  His records do not show 
that he was awarded a medal or other decoration indicative of 
combat participation.  The Veteran has not identified any 
evidence corroborating his statements that he actually served 
in Vietnam or participated in combat.  In light of the 
evidence pertaining to the Veteran's circumstances of 
service, the Board finds that the Veteran did not serve in 
the Republic of Vietnam or engage in combat with the enemy 
during active military service.

The Veteran's statements during that time period of the claim 
in regards to stressful experiences relating to combat trauma 
in Vietnam were factually erroneous.  The statements were the 
beginning of a pattern whereby the Veteran misled both VA 
personnel and medical professionals in the prosecution of his 
claim.

After the claim was denied in September 1997, the Veteran set 
forth another in-service stressor.  He stated that, in the 
performance of his duties in the Coast Guard, he found a 
deteriorated body floating in the Chesapeake Bay in 1966.  
The Veteran stated that the body was the remains of a drowned 
victim.  He later stated that there were several dead bodies 
that were recovered.  The Veteran stated that nightmares 
started right after the incident.  He asserted that this 
traumatic experience had an effect on his life and he 
maintained that he developed PTSD as a result of the 
incident.  

In January 1998, a VA examiner first addressed the matter.  
Even with consideration of the stated in-service stressor 
concerning the dead body, the examiner did not find that the 
Veteran met the criteria for a diagnosis of PTSD.  The 
diagnoses were a history of substance abuse and a personality 
disorder not otherwise specified.

A May 1998 letter from a Dr. J.H.K. was submitted in support 
of the claim.  Dr. J.H.K. diagnosed the Veteran with PTSD.  
Dr. J.H.K. attributed the Veteran's PTSD to traumatic 
experiences in Vietnam.  As noted previously, the Veteran was 
not stationed in Vietnam.  Dr. J.H.K.'s diagnosis was 
therefore based on erroneous information and it is not 
probative.

In an August 1998 letter, the Veteran's treating VA 
psychiatrist (Dr. M.A.K.) provided a DSM-IV diagnosis of 
PTSD, a depressive disorder not otherwise specified, and a 
history of alcohol abuse.  Dr. M.A.K. specifically attributed 
the Veteran's PTSD to an incident involving the recovery of 
three dead bodies in the Chesapeake Bay during military 
service.

The Veteran provided testimony under oath to a hearing 
officer at the RO in September 1998.  The Veteran confirmed 
that he experienced a traumatic event during military service 
when he recovered dead bodies in the Chesapeake Bay in 1966.  
He testified that he was horrified by the event and he that 
he experienced nightmares as a result.

Remarkably, the Veteran was able to obtain a statement from a 
purported witness to the rescue operation.  In an October 
1998 statement, civilian E.S. stated that he was fishing with 
a friend when they discovered dead bodies floating near them.  
E.S. recalled that he and his friend called the Coast Guard 
and that the Veteran recovered the decaying body parts.  E.S. 
stated that he met the crew of the Coast Guard boat after the 
recovery.  He identified the three crewmembers, including the 
Veteran, by name.  E.S. stated that the Veteran looked 
traumatized and was shaking all over when they met.

VA has a duty to assist the Veteran in obtaining relevant 
evidence, to include undertaking development in order to 
obtain information and evidence to corroborate an alleged in-
stressor.  The VA Adjudication and Procedure Manual currently 
states that a denial of a PTSD claim because of an 
unconfirmed stressor is improper unless certain sources of 
information confirm that the claimed stressor can not be 
verified.  The sources of information include the United 
States Army and Joint Services Records Research Center 
(JSRRC), the National Archives and Records Administration 
(NARA), and the Marine Corps University Archives (MCUA).  
M21-1MR, Part III, Subpart iv, ch. 4, sec. H(32)(k) (2009).

The Veteran's representative asked VA to assist the Veteran 
in obtaining information and evidence to corroborate the 
Veteran's alleged in-stressor concerning the recovery of the 
dead bodies.  In compliance with the duty to assist, and 
pursuant to Board remands in May 2000, July 2003, and April 
2005, the AOJ undertook measures to corroborate the stressor.

The AOJ contacted numerous agencies in an attempt to gather 
information regarding the claimed incident involving the 
recovery of the dead bodies.  The AOJ requested information 
from:  the Coast Guard; JSRRC (and its predecessor the United 
States Services Center for Research of Unit Records); NARA; 
the United States Marine Corps; the Natural Resources Police 
of the Maryland Department of Natural Resources; the Police 
Department of Anne Arundel County, Maryland; and the Chief 
Medical Examiner in Maryland.  The development spanned more 
than six years in duration.

During this process, the Veteran submitted several more 
statements wherein he asserted that the stressor involving 
the recovery of the dead bodies resulted in the development 
of PTSD.  He also provided additional detail of the incident 
and submitted newspaper articles that pertained to drownings 
in the Chesapeake Bay.  One victim was a Thomas Dickerson 
whom the Veteran allegedly recovered after Dickerson jumped 
from a bridge and drowned in August 1966.  The newspaper 
article indicated that the Coast Guard searched for 
Dickerson's body but a body was not recovered.

The Veteran also submitted a death certificate for a John R. 
Denton whom the Veteran also identified as a drowning victim.  
The death certificate documented that Denton died in May 
1966.  Although, the cause of death was listed as 
"presumably, drowning," the place of death listed a road.  
In August 2003, the AOJ was able to obtain the autopsy report 
that was produced in connection with Denton's death by a 
medical examiner in Maryland.  Notably, the autopsy report 
indicated that Denton's body was found in a road side puddle.  
There was no mention of the Chesapeake Bay or a Coast Guard 
recovery.

The medical evidence reflects continued treatment for PTSD 
during the development process of corroborating the Veteran's 
alleged in-service stressor.  Six letters from Dr. M.A.K., 
dated from October 1999 to June 2004, were submitted in 
support of the claim.  Dr. M.A.K. continued to diagnose the 
Veteran with PTSD and the diagnosis was attributed to the 
alleged in-service stressor pertaining to the recovery of 
dead bodies.  Additionally, the Veteran received treatment 
for PTSD from the Baltimore VAMC, primarily from Dr. M.A.K.  
In December 2004, a statement was submitted from a friend 
A.C.  She believed that the Veteran should receive 100 
percent disability and referred to Dr. M.A.K.'s diagnosis of 
PTSD.  In April 2005, records were obtained from SSA.  In 
July 1990, SSA considered the Veteran to be disabled as of 
December 1988.  The associated SSA records did not reference 
PTSD.

Pursuant to the Board's April 2005 remand, the Veteran was 
afforded a VA psychiatric examination in January 2006.  In 
contrast to the Veteran's previous statements, the Veteran 
told the examiner, Dr. J.T., that his in-service stressor 
consisted of a sexual assault in 1966 by three other 
servicemen.  The Veteran stated that he reported the incident 
to his command, but nothing was done because of racial 
prejudices.  He stated that he was hospitalized for ten days 
after the incident for psychiatric treatment.  Dr. J.T. noted 
the evidence in the claims file concerning Denton's death and 
the related issues regarding the recovery of dead bodies.  
According to Dr. J.T., when the Veteran was approached with 
the subject, he denied it.  Dr. J.T. provided a DSM-IV 
diagnosis of PTSD.  Dr. J.T. found that it was more likely 
than not reasonable to link the Veteran's PTSD to his 
allegations concerning military service.  Dr. J.T. 
specifically noted that PTSD was established on the basis of 
the assault and not on the basis of the issues related to 
Denton's death.

Given the Veteran's claimed in-stressor at the January 2006 
examination, it is apparent that the Veteran was advancing an 
entirely different theory of entitlement regarding his PTSD 
claim.  In doing so, it is also apparent that the Veteran 
provided a fictitious account of the previously claimed in-
service stressor involving the circumstances of the death of 
John R. Denton and, in general, the recovery of dead bodies 
in the Chesapeake Bay by the Coast Guard.  As a result of the 
previous assertions, VA exhausted valuable resources in an 
attempt to corroborate the stressor.  The fabricated stressor 
may explain why several of the contacted agencies were unable 
to respond with any information regarding the incident.  
Additionally, it may explain why the information that was 
obtained, such as Denton's autopsy, did not support the 
Veteran's description of the events relating to the recovery 
of the dead bodies.

The Board remanded the claim in February 2007, in part, to 
have the AOJ undertake development to corroborate the 
Veteran's alleged in-service stressor of sexual assault.  

A review of the Veteran's service records does not reveal any 
explicit documentation of the occurrence of an assault to the 
Veteran.  Personnel records show that, in October 1966, the 
Coast Guard was considering discharging the Veteran by reason 
of his unsuitability due to a lack of aptitude, his inability 
to manage financial affairs, his inability to refrain from 
dishonorable relations with women, and his possible character 
and behavior disorders.  Later in October 1966, the Veteran 
received non-judicial punishment for violating provisions of 
the Uniform Code of Military Justice, including for failure 
to leave a phone number where he could be contacted, taking a 
government vehicle off base without permission, and speeding.  
In February 1967, the Veteran was found guilty by Special 
Court-Martial of two specifications of assault.  In that 
instance, the Veteran assaulted two other servicemen by 
striking at them with a cardboard cutting device.  In April 
1967, it was recommended that the Veteran be discharged on 
account of inaptitude, apathy, defective attitude, inability 
to expend effort constructively, and financial 
irresponsibility.  He was provided with a general discharge 
in May 1967 by reason of unsuitability.

The Veteran's service treatment records document that he was 
seen in October 1966 for a psychiatric evaluation.  The 
psychiatrist indicated that the Veteran had some undesirable 
characteristic traits but he was not mentally disturbed so 
that a medical diagnosis could be provided.  The Veteran was 
hospitalized for two weeks beginning in December 1966.  He 
was admitted for low back pain that he claimed was the result 
of lifting weights.  The diagnosis was mild low back pain and 
possible malingering.  A neuropsychiatrist evaluated the 
Veteran during the hospitalization.  The Veteran reported 
that he was filled with hate and believed that 


he had been unfairly treated by his command.  The 
neuropsychiatrist stated that the Veteran's low back pain was 
psychophysiological and that he was not sure that he could 
call the Veteran's paranoid state a psychosis.  In January 
1967, the psychiatrist who evaluated the Veteran in October 
1966 prepared another report.  He found that while the 
Veteran was suffering from some traits of a personality 
disorder, he did not show significant psychopathology to 
warrant a psychiatric diagnosis or disease.

Based on the official evidence in the service records, the 
Veteran was not assaulted during his military service.  In 
fact, he committed an assault against other servicemen.  In 
April 2006, the Veteran submitted an application to the Board 
of Correction of Military Records of the Department of 
Homeland Security in order to have the Special Court-Martial 
conviction removed and his discharge upgraded.  The Coast 
Guard recommended that the application be denied, in part, 
because the Veteran had not established that he received a 
general discharge as a result of racism or that he reported a 
sexual assault.  In May 2007, Homeland Security denied the 
Veteran's application to remove the Special Court-Martial 
conviction and upgrade his discharge.  Among other things, 
Homeland Security found that there was no evidence in the 
record to support the Veteran's claim that he was ever 
sexually assaulted while in the Coast Guard.

Despite the lack of explicit evidence of an in-service sexual 
assault, the Veteran maintains that he was the one actually 
assaulted in December 1966 and that he was merely defending 
himself when he was charged with assault.  Additionally, he 
claims that the hospitalization in December 1966 was a result 
of the assault.  Moreover, the Veteran's representative 
argues that the evidence in the service records supports the 
Veteran's assertions because it represents behavioral changes 
consistent with being assaulted.

As part of the February 2007 remand, the Veteran underwent 
further VA psychiatric examination in connection with the 
claim.  After reviewing the claims file and interviewing the 
Veteran, Dr. B.F.R. provided a diagnosis of PTSD.  The 
diagnosis 


was attributed to the claimed in-service stressor of being 
harassed and sexually assaulted while in the Coast Guard.  
Notably, Dr. B.F.R. stated that he could not provide an 
explanation as to why earlier examiners believed that the 
stressor pertaining to the recovery of dead bodies could 
provide a basis for a diagnosis.  Significantly, Dr. B.F.R. 
stated that it was not possible to discuss whether or not 
there were personality changes secondary to the alleged 
assault without having more specific information about the 
assault, including a detailed record of such an assault.

VA treatment records, dated through January 2009, reflect 
continued treatment for PTSD.  In March 2008, a psychological 
assessment indicated that the Veteran met the criteria for a 
diagnosis of PTSD.  The diagnosis was attributed to the 
alleged in-service sexual assault.  In January 2009, the 
Veteran completed an eight-month program for treatment for 
PTSD at the Baltimore VAMC.  The record indicates that the 
Veteran contacted Dr. M.A.K. to provide an updated medical 
opinion.  However, no such opinion was submitted.

In the Veteran's case, the evidence clearly shows that he has 
been diagnosed with PTSD and treated for PTSD for over ten 
years.  Nevertheless, in order for service connection to be 
warranted, there must be credible supporting evidence that 
the claimed in-service stressor to which the diagnosis is 
linked actually occurred.  38 C.F.R. § 3.304(f).

The information and evidence of record does not support the 
Veteran's claim that he was sexually assaulted by other 
servicemen during his military service in the Coast Guard.  
The Veteran's statements themselves regarding the alleged 
sexual assault incident have no value because he is not 
credible.  By his own admission to the January 2006 VA 
examiner, and by altering his stressor theory, the Veteran 
provided fictitious accounts during many years of the claim 
process.  His actions included providing testimony to the RO 
under oath regarding the recovery of dead bodies and the 
submission of the statement from E.S., a purported witness to 
the recovery of the dead bodies, which testimony and 
statement proved to be untrue.  A 


certain amount of confusion and inconsistency can be expected 
with respect to a psychiatric claim or even in the re-telling 
of true events.  However, the Veteran did not merely misstate 
the details of a few facts; he changed his account of an in-
service stressor in a wholesale manner, and he did so several 
times.  After first claiming that he served in Vietnam, when 
it was discovered that he had not done so, he changed the 
stressor and adamantly insisted for many years that the 
recovery of dead bodies actually occurred.  When it was shown 
that this had not occurred, he claimed an in-service assault 
that caused him to be hospitalized for 10 days.  It now 
strains reason to believe that he was hospitalized for that 
long after being assaulted and the reason for his need to be 
hospitalized was not discovered.  The service record also 
shows that the Veteran was the perpetrator of an assault on 
another during service, not the other way around, and given 
his unreliability, the Board finds that the factual premise 
on which PTSD was diagnosed was not accurate.  In short, it 
has been shown that the Veteran could not be believed when he 
told examiners of his war stories in Vietnam or when he told 
of the stress and trauma of recovering dead bodies from the 
bay.  He can not now be believed; his deceit has even 
extended to making false statements under oath.

It appears that the Veteran's statements concerning an in-
service stressor have been made in his self interest.  It is 
clear that medical professionals, including VA psychiatrists, 
have accepted the Veteran's statements as an accurate 
accounting of an in-service stressor.  For approximately six 
years, Dr. M.A.K. treated the Veteran for PTSD on the basis 
that he experienced a stressful event when he recovered the 
dead bodies in the Chesapeake Bay.  According to DSM-IV, PTSD 
consists of, in part, the persistent re-experiencing of the 
traumatic event to which a person was exposed.  The Board now 
wonders how a person can have recurring intrusive thoughts or 
nightmares about a traumatic event that did not occur, such 
as combat in Vietnam or the recovery of dead bodies, and for 
so many years while suffering from PTSD somehow forget to 
mention the very stressor that is now purported to have 
caused the disability, namely the assault.  It is no surprise 
that, in the March 2008 report, Dr. B.F.R. could not explain 
why previous psychiatrists, such as Dr. M.A.K., 


diagnosed the Veteran with PTSD based on the incident 
concerning the recovery of dead bodies.  It was because the 
Veteran had not been truthful and the evidence now indicates 
that he is not being truthful when telling of the assault.

Nevertheless, despite the Veteran's unreliable statements, an 
alleged in-service stressor based on personal assault could 
be supported based on opinion evidence provided by a mental 
health professional.  See 38 C.F.R. § 3.304(f)(3); see also 
Patton v. West, 12 Vet. App.272, 282 (1999).  Dr. B.F.R. was 
asked to provide an opinion as to whether a personal assault 
actually occurred based on behavioral changes.  Dr. B.F.R. 
indicated that it was not possible to discuss whether there 
were personality changes as a result of an assault without 
more information about the assault, including a detailed 
record of the assault.

As noted previously, there is no record of an assault against 
the Veteran, detailed or otherwise.  Thus, a prerequisite for 
a finding by Dr. B.F.R. that the Veteran underwent 
personality changes as a result of an assault does not exist.  
The service records do not document an assault other than the 
two assaults committed by the Veteran.  As recently as 2007, 
both the Coast Guard and Homeland Security determined that 
there was no evidence that the Veteran was sexually assaulted 
during service.  Similar to his account of the recovery of 
dead bodies, the Veteran's account of the assault is 
inconsistent with the record.  

In sum, the Veteran's statements lack credibility and the 
record does not support the occurrence of an in-service 
stressor to which PTSD has been linked.  The Board finds that 
the Veteran did not serve in Vietnam, did not recover dead 
bodies from the Chesapeake Bay, and was not sexually or 
personally assaulted during active military service.  
Therefore, the Veteran does not have PTSD that is 
attributable to his active military service.  Consequently, 
service connection for PTSD is not warranted.  As the 
preponderance of the evidence is against the Veteran's claim 
of service connection, the benefit-of-the-doubt doctrine is 
not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 
2001).


ORDER

Service connection for PTSD is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


